Citation Nr: 0830259	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  08-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for left maxillary sinus 
carcinoma, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The veteran had a hearing before the Board in 
August 2008 and the transcript is of record.

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 & Supp. 2008) and 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran alleges his left maxillary sinus carcinoma, which 
has currently metastasized and spread to cancer of the lungs, 
is due to Agent Orange exposure during his service in 
Vietnam.

He also testified during his hearing before the Board in 
August 2008 that he was diagnosed with some form of melanoma 
in the same area as early as 1972 which further developed and 
spread since that time.  In 1972, the veteran testified he 
underwent three surgeries in Albany, New York for his cancer, 
to include several weeks of radiation.  He also detailed 
treatment received in the 1990s.  The veteran further alleges 
a VA doctor informed him his cancer was due to Agent Orange 
exposure during a VA examination in 2002.  

The claims file does not currently contain records earlier 
than 2002, nor does it contain the nexus opinion indicated by 
the veteran.  

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The RO should make efforts to obtain treatment records from 
1972 to 2002 as identified by the veteran.  The RO should 
also take this opportunity to obtain recent VA outpatient 
treatment records from November 2007 to the present.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

In this case, the veteran's DD-214 indicates he served in the 
country of Vietnam for approximately 11 months of his 
military service.  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
to an herbicide agent during such service unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  The veteran's service 
in Vietnam was during this time period and, therefore, the 
veteran's exposure to herbicide is presumed. 

The veteran's claim was denied by the RO, however, because 
his disease is not on the list of presumptive diseases 
normally associated with herbicide agents.  See generally id. 

Although his type of cancer is not on the presumptive list, 
the United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to 
herbicide exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  That is, 
presumptive service connection is not the sole means of 
establishing service connection.  

In short, the veteran has never been afforded a VA 
examination to ascertain whether his cancer is directly 
related to in-service herbicide exposure or any other 
incident of his military service.  The pre- and post- medical 
records are not dispositive, but they raise a reasonable 
possibility that his cancer could be related to his military 
service.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Accordingly, a VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the veteran to specifically 
identify all treatment providers for his 
condition from 1972 to 2002, to include 
the referenced 1972 treatment in Albany, 
New York, and complete respective release 
forms authorizing VA to request his 
treatment records from any such 
identified private treatment provider.  
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2. Obtain the veteran's medical records 
from the VA Medical Center in Baltimore, 
Maryland and Martinsburg, West Virginia 
from November 2007 to the present. All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3. After obtaining the above records, to 
the extent available, schedule the 
veteran for an appropriate examination 
for the claimed condition of left 
maxillary sinus carcinoma to determine 
the likely etiology of the disease, to 
include whether the disease is a direct 
result of Agent Orange herbicide 
exposure, or any other incident of the 
veteran's military service.  

The claims folder must be reviewed by the 
examiner and the examiner should provide 
a complete rationale for any opinion 
given without resorting to speculation.  
The examiner should state whether it is 
at least as likely as not that any 
current disease is the result of in-
service herbicide exposure or any other 
incident of service.  An opinion should 
also be provided as to whether it is at 
least as likely as not that carcinoma had 
its onset within one year of service 
discharge.


It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4. The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

